Allowable Subject Matter
1.	Claims 1-26 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:  It is the examiners understanding that at least reference cited in the PTO-820 disclose “A neural network system implemented by one or more computers, wherein the neural network system is configured to receive an input image and to generate a network output for the input image. However,  the neural network system of these references are traditional convolution system that is, they are not depthwise separable convolutional neural network. 
As a result they fail to disclose the neural network system comprising a separable convolution subnetwork comprising a plurality of separable convolutional neural network layers arranged in a stack one after the other, wherein each separable convolutional neural network layer is configured to: separately apply both a depthwise convolution and a pointwise convolution during processing of an input to the separable convolutional neural network layer to generate a layer output.
Further prior art searches failed to produce any relevant results. Thus, the pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

CONCLUSION

3.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 20180096226 A1 is directed to EFFICIENT DATA LAYOUTS FOR CONVOLUTIONAL NEURAL NETWORKS. [0011] FIG. 1 shows a schematic illustration of an example two-dimensional (2D) convolution.
US 20170301077 A1 is directed to OPTIMAL IMAGE TRANSFORMATION BASED ON PROFESSIONALISM SCORE OF SUBJECT. [0008] FIG. 4 is a diagram illustrating a Deep Convolutional Neural Network (DCNN), in accordance with an example embodiment.
 	US 20170032222 A1 is directed to CROSS-TRAINED CONVOLUTIONAL NEURAL NETWORKS USING MULTIMODAL IMAGES. [0027] FIG. 1 is a schematic for training a convolutional neural network using a set of color images according to an embodiment of the present disclosure.
US 20160196672 A1 is directed to GRAPH IMAGE REPRESENTATION FROM CONVOLUTIONAL NEURAL NETWORKS. [0010] FIGS. 1A, 1B, 10, 1D, 1E and 1F, are schematic illustrations of a convolutional neural network, constructed and operative in accordance with an embodiment of the disclosed technique.

4.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.  
/TADESSE HAILU/Primary Examiner, Art Unit 2173